Rich, J.:
This is an appeal from an order revoking and canceling liquor tax certificate No. 10,239, issued to Panagioti Nicolya, April 28, 1903, for traffic in liquors at Coney Island, borough of Brooklyn. Proceedings were instituted by the State Commissioner of Excise, *206' who filed the usual petition in such cases, alleging .unlawful sales of liquor at the certificated premises, and the. court, at Special Term, upon abundant evidence decided that Panagioti. Nicolya had violated tlie Liquor Tax Law, on said, premises on Sunday, July 19, 1903j and qn Sunday, July 26, 1903, by selling whisky; and that after the violation of the Liquor Tax Law by Nicolya, on the 14th day of August, 1903,- lie had presented to the special deputy commissioner of. excise for the borough of Brooklyn a petition praying for tlie . ■ transfer of the said liquor tax certificate to the. respondent Spero Gretes, in which petition he falsely and fraudulently stated that he had not violated any of tlie provisions of the Liquor1 Tax Law, whereupon the said special deputy commissioner of excise, having no notice of the violation, indorsed liis consent to the transfer upon said certificate. The respondent Gretes thereupon filed hiss application and bond, pursuant to. section 27 of the Liquor-Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1897, chap. 312), and the certificate was transferred to him.
It is claimed on the part of the respondent Gretes that he had no knowledge óf these violations and that the certiñcaté having been transferred to him in good faith, with tlie consent of the special . deputy commissioner of excise, for value and without notice to him of any violation, it cannot be canceled in his hands for violations álleged to have been made by Nicolya.
In the first place, the special deputy commissioner of excise had no information -of the,violation, of the law complained of; all lie' had learned upon the' subject Was that contained in the affidavit of Nicolya, and there was no obligation upon liim. to impart information' he:did not possess, (Matter of Cullinan [Davidoff Cert.], 87 App. Div. 47, 49.) He had no discretion, and only performed the duty-imposed upon him by the statute. It is unfortunate for the respondent Gretes that he did not know’of these violations before taking-this certificate, when he. might have taken a new Certificate which would have been free from taint. The statute (§ 27, as amd. supra) provides that no such salé, assignment -or transfer shajl be made z except in, accordance with the provisions of the Liquor Tax,'Law, nor permitted by any holder of a certificate who shall have been : convicted, or be under indictment, or against which or whom a com- , ' plaint under oath shall have been made, and be pending, for violat-. *207ing the provisions of the act, or who shall have violated any provision of the .Liquor Tax Law.
In our opinion it is immaterial what knowledge Gretes had of the violation of the- Liquor Tax Law by Nieolya; the certificate was taken subject to the condition of forfeiture. To hold otherwise would enable the holder of a certificate, who had violated the law, to preserve the value of his certificate by finding an innocent purchaser, which' would be contrary to the clearly expressed intention of the statute.
The judgment and order appealed from must be affirmed, with costs.
Hirsohberg, P. J., Bartlett, Jerks and Miller, JJ., concurred.
Order revoking license and judgment thereon affirmed, with costs. Appeal from order, denying motion to correct minutes dismissed, without costs.'